EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 of CAS Medical Systems, Inc. of our report dated March 26, 2013 relating to the consolidated financial statements of CAS Medical Systems, Inc. as of and for the years ended December 31, 2012 and 2011which report appears in the December 31, 2012 Annual Report on Form 10-K of CAS Medical Systems, Inc. /s/ CohnReznick LLP Glastonbury, Connecticut August 13, 2013
